CHERRY, J.
On September 3, 1921, Hon. Dilworth Woolley, judge of the district court of San Juan county, in an action tried before him without a jury, wherein Ben Beh was plaintiff and A. E. Wayland and B. D. Harshberger were defendants, orally announced that he would find the issues in favor of the plaintiff. On September 14, 1921, the plaintiff’s attorney prepared forms of findings of fact, conclusions of law, and judgment, and sent the same to the judge who tried the *289action to be signed. At the same time the plaintiff’s attorney, mailed to the defendants’ attorneys copies of the proposed findings, etc., and the following notice:
“Attached hereto please find copies of findings of fact, conclusions of law, and judgment, prepared in the above-entitled. action in accordance with the oral decision of Judge Dilworth Woolley, rendered on the 3d day of September, 1921.”
On September 23, 1921, the findings of fact, conclusions, and judgment were signed by the trial judge, and on September 27, 1921, were filed with the clerk. On September 27, 1921, the plaintiff’s attorney mailed to defendants’ attorneys the following letter and notice:
“I am enclosing herewith notice of judgment in the case of Ben Beh v. A. E. Wayland and B. D. Harshberger; also a bill of costs. I take it that it is not necessary to serve you with another copy of the judgment and will only state that the judgment was signed as prepared on the 23d day of September, 1921.”
“Notice.
“Attached hereto please find copies' of findings of fact, conclusions of law and judgment, prepared in the above-entitled action in accordance with the oral decision of Judge Dilworth Woolley, rendered on the 3d day of September, 1921.”
On February 28, 1922, defendants served and filed their notice of intention to move for a new trial. On August 17, 1922, plaintiff filed his motion to strike from the files the defendants’ motion for a new trial. Subsequently the motion to strike was heard, at which time it was made to appear by oral evidence, stipulations, and affidavits that defendants’ attorneys had personally examined the files in the action and had actual knowledge of the filing of the decision and had tendered a proposed bill of exceptions to plaintiff’s attorney (but which was not agreed to or filed in the action), all more than five days before the filing of the notice of motion for a new trial.
The trial court sustained plaintiff’s motion and struck the motion for a new trial from the files and declines to hear and determine the same.
' The defendants in that action, plaintiffs here, have in this-proceeding applied for a writ of mandate requiring the *290defendant, as judge of tbe district court of San Juan county, to reinstate, hear and determine the motion for a new trial. An alternative writ was issued and the defendant appeared and moved to quash the writ and dismiss the proceeding. Two questions are here presented for consideration, viz.: (1) Was notice of the decision in the original action given defendants so as to limit the time for filing notice of motion for new trial to five days? and (2) Did defendants waive that notice?
Comp. Laws Utah 1917, § 6980, provides as follows:
“The party intending to move for a new trial must within five days after the verdict of the jury, if the action were tried by a jury, or after notice of the decision of the court or referee, if the action were tried without a jury, file with the clerk, and serve upon the adverse party a notice of his intention, designating the grounds upon which the motion will be made, and whether the same will be made upon affidavits or upon the minutes of the court.”
There is no decision of the court until the findings of fact and conclusions of law are signed by the judge and filed with the clerk. Emerson-Brantingham Imp. Co. v. Stringfellow, 57 Utah, 284, 194 Pac. 340. The documents relied on as constituting notice of the decision consist of the letter dated September 27, 1921, above quoted, and the notice enclosed therewith, which, together, merely gave notice that the judgment was signed as prepared on the 23d of September, 1921, and that the copies of findings, etc., were prepared in accordance with the oral decision of the judge. No reference whatever is made to the fact of the filing or entering of the decision or judgment, which is the essential thing of which the defendants were entitled to notice. Notice that findings, etc., have been prepared and signed is not enough. They do not become a decision or judgment until  filed. Any attempted notice before the filing is premature and of no effect. To be sufficient, the notice must be positive as to the fact that the judgment has been filed. Emerson-Brantingham Imp. Co. v. Stringfellow, supra.
We conclude that the notice was fatally lacking in substance, not a compliance with the statute, and insufficient as a notice of the decision of the court.
*291The contention of the defendant that there was a waiver of the notice cannot be sustained. It is urged that, because it was made to appear, outside of the record, that defendants’ attorneys examined the files and had actual knowledge of the filing of the decision and took some preliminary steps to prepare a bill of exceptions, they thereby waived notice of the decision of the court. This contention  has been positively decided by this court to the contrary. Burlock v. Shupe, 5 Utah, 428, 17 Pac. 19; Mercantile Co. v. Glenn, 6 Utah, 139, 21 Pac. 500; Everett v. Jones, 32 Utah, 489, 91 Pac. 360; State ex rel. Grant v. District Court et al., 38 Utah, 138, 110 Pac. 981, Ann. Cas. 1913B, 437.
Where “there was no notice of decision, the defendants could move for a new trial at any time before their right of appeal expired.” Emerson-Brant-ington Imp. Co. v. Stringfellow, supra.
It follows that the motion for a new trial was made and filed in time, and that the district judge erroneously struck it from the files. The peremptory writ prayed for is granted. No costs allowed.
WEBER, C. J., and THURMAN, GIDEON, and FRICK, JJ., concur.